Marston, J.
¥e are of opinion that under the Act of 1879 and the case of Bagley v. Pridgeon 42 Mich. 551, residence of at least one of the parties in the city of Detroit is essential to confer jurisdiction upon the Superior Court, and that the parties cannot confer jurisdiction where none is given by the statute. Any other view would enable parties, if so disposed, to submit to and bring into that court all classes of personal actions from any part of the State.-
If the appellees disputed the right of counsel to sue out *56the writ of error in this case, they should on motion and a proper showing have moved to dismiss the writ.
The judgment must be reversed with.costs of both courts.
The other Justices concurred.